        Case 2:15-cr-00015-RFB-NJK Document 133 Filed 11/23/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702)388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Damarise McSwain
 7
 8                              UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,                           Case No. 2:15-cr-00015-RFB-NJK
11
                   Plaintiff,                                STIPULATION TO CONTINUE
12
                                                               REVOCATION HEARING
            v.
13                                                                  (First Request)
     DAMARISE MCSWAIN,
14
                   Defendant.
15
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between United States

18   Attorney Nicholas A. Trutanich and Assistant United States Attorney Daniel E. Clarkson,

19   counsel for the United States of America, and Federal Public Defender Rene L. Valladares and

20   Assistant Federal Public Defender Sylvia A. Irvin, counsel for Damarise McSwain, that the

21   revocation hearing currently scheduled on November 24, 2020 at 11:00 a.m., be vacated and

22   continued for two weeks or to a date and time convenient to this Court.

23          This Stipulation is entered into for the following reasons:

24          1.     On November 13, 2020, Mr. McSwain made his initial appearance on a petition

25   alleging violations of supervised release. ECF No. 127. Mr. McSwain was released under his

26   same conditions of supervised release. See id.
        Case 2:15-cr-00015-RFB-NJK Document 133 Filed 11/23/20 Page 2 of 3




 1          2.     Defense counsel asks the Court for additional time to be able to meet with Mr.
 2   McSwain and prepare for the revocation hearing.
 3          3.     Mr. McSwain is at liberty and agrees with the need for the continuance.
 4          4.     Undersigned counsel contacted AUSA Daniel Clarkson and USPO Annis
 5   Seopaul Sones, and they are agreeable to the continuance.
 6          This is the first request for a continuance of the revocation hearing.
 7          DATED this 23rd day of November, 2020.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11
      By Sylvia A. Irvin                .             By Daniel E. Clarkson              .
12    SYLVIA A. IRVIN                                 DANIEL E. CLARKSON
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:15-cr-00015-RFB-NJK Document 133 Filed 11/23/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:15-cr-00015-RFB-NJK
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     DAMARISE MCSWAIN,
 7
                    Defendant.
 8
 9
10          Based on the stipulation of counsel, and good cause appearing, IT IS THEREFORE

11   ORDERED that the Revocation Hearing currently scheduled for Tuesday, November 24, 2020,

12                                              December 10, 2020at the hour of ___:___
     at 11:00a.m., be vacated and continued to ________________                  11 00 a__.m., or

13   to a time and date convenient to the court.

14          DATED this23rd
                       ___ day of November, 2020.

15
16
                                                   RICHARD F. BOULWARE, II
17
                                                   UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                     3
